United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, AGUADA POST
OFFICE, Aguada. PR, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1811
Issued: February 27, 2012

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 2, 2011 appellant filed a timely appeal from a July 1, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP). By that decision, OWCP denied
appellant’s claim for a traumatic injury allegedly sustained in the performance of duty on
April 15, 2011, finding that he did not establish the claimed events occurred at the time, place
and in the manner alleged and did not submit medical evidence establishing an employmentrelated injury. It noted that appellant was involved in a physical altercation with a coworker at
the time of the injury and that fighting on federal premises constituted willful misconduct “and
as such is not a compensable injury.”
The Director of OWCP filed a motion on October 27, 2011, requesting the Board set
aside OWCP’s July 1, 2011 decision and remand the case for further specified development. In
this regard, the Director pointed out that the evidence of record establishes that there was a
physical altercation between appellant and his supervisor, which occurred immediately following
the supervisor’s statement that he was going to work at another facility for the day and that he
was leaving appellant in charge. The Director concluded that the evidence of record “suggests”
that the altercation arose out of the employment “and the resulting injuries are covered and may
be compensable if appellant can establish the remaining (medical) elements of his claim.” On
remand, the Director stated that, following any necessary further development, OWCP will issue
a de novo decision on appellant’s claim.

On October 27, 2011 the Clerk of the Board served appellant with a copy of the
Director’s motion to remand.
The Board has duly considered the matter and concludes that, for all of the reasons
espoused by the Director in the motion to remand, said motion should be granted. Accordingly,
IT IS HEREBY ORDERED THAT the motion to remand filed by the Director of the
Office of Workers’ Compensation Programs is granted. The decision of OWCP dated July 1,
2011 is set aside and the case is remanded for further proceedings consistent with this order of
the Board.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

